GRADY L. CRAWFORD, Circuit Judge.
Thomas A. Hendricks appeals from an order, finding him in contempt of court. The appellant, who was the attorney for the defendant below, was held in contempt on the basis that he insisted upon a jury trial causing delay of a trial.
The honorable trial judge is properly concerned that justice be administered without delay. However, the attorney’s conduct in insisting that his client be given a jury trial is not such as will constitute contempt of court, even though such insistence may slow the proceedings in a particular case. Furnell v. State, 206 So.2d 23 (Fla. 2nd Dist. 1967); Lewison v. State, 193 So.2d 53 (Fla. 4th Dist. 1966).
Additionally, it should be noted that no formal adjudication was made by the trial judge prior to imposing sentence.
For the reasons stated above the judgment appealed from is reversed. The mandate is hereby issued.